Carpenter, J.
The appeal must be dismissed. The statute (G. L., c. 197, s. 1) provides that “Any person suspected and complained of by any administrator, heir, legatee, or creditor of a person deceased to have concealed, embezzled, or conveyed away any of the personal estate of the deceased, may be cited before the judge and be examined under oath for the discovery of the same.” The object of proceedings under the statute is a discovery of the property to the end that measures may be taken in the proper court for its recovery. Young v. Tilden, 3 N. H. 74. They cannot be had in the probate court, which has neither jurisdiction nor process for the purpose. That court can do nothing except to take the examination of the person complained of. The judge has no authority to determine the question whether the charge is or is not sustained.

Appeal dismissed.

All concurred.